       Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 RODNEY BELL,
                                                         Case No.
                     Plaintiff,

 vs.
                                                         COMPLAINT and JURY DEMAND

 WELLS FARGO BANK, N.A., a foreign
 entity,

                     Defendant.



       Plaintiff states and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Rodney Bell (“Plaintiff”) is asserting claims against Wells Fargo Bank,

N.A. (“Wells Fargo”) based on his wrongful termination on November 7, 2018, in retaliation for

his repeated complaints to Wells Fargo’s leadership regarding its violations of federal law in direct

contravention of the Consumer Financial Protection Act (“CFPA”), Sarbanes-Oxley Act (“SOX”),

and Fair Labor Standards Act (“FLSA”).

                                             PARTIES

       2.      Plaintiff is a resident of Carlisle, Warren County, Iowa.

       3.      Wells Fargo is a publicly held company organized under the laws of the State of

California and authorized to do business in the State of Iowa.

                                  JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, based on federal question

presented by CFPA, SOX and FLSA, and 28 U.S.C. § 1332, based on diversity of citizenship.
       Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 2 of 11




        2.      Venue is appropriate because Wells Fargo regularly transacts business in and has

significant and continuous contact in this district, a substantial part of the acts or omissions giving

rise to the claims occurred in this district, and a substantial part of the property related to the subject

of the action is located in this district.

                                     FACTUAL ALLEGATIONS

        3.      Plaintiff was employed by Wells Fargo beginning in October 2005 until November

7, 2018.

        4.      At the time of his termination, this Plaintiff was a Centralized Sales Manager 2, in

Wells Fargo’s Premier ONE Home Mortgage Division.

        5.      Following Plaintiff’s separation from Wells Fargo, he filed for unemployment

insurance benefits with Iowa Workforce Development (“IWD”). Wells Fargo did not contest

Plaintiff’s claim and IWD subsequently approved Plaintiff’s claim.

        6.      A tolling agreement was entered into between the parties suspending the time to

file a complaint from May 2, 2019, through October 1, 2019.

        7.      Plaintiff filed whistleblower complaints under the Sarbanes Oxley Act of 2002

(“SOX”) and the Consumer Financial Protection Bureau (“CFPB”), 18 U.S.C. § 1514A(b)(1)(a)

and 12 U.S.C. § 5567(c)(1)(A), respectively, on October 2, 2019 with United States Department

of Labor’s Occupational Safety and Health Administration’s (“OSHA’s”) Financial Sector

Whistleblower Complaint Division.

        8.      Under SOX, OSHA had 180 days, until March 30, 2020, to investigate the

Plaintiff’s whistleblower claim against Defendant Wells Fargo or Plaintiff could opt to pursue the

complaint in federal court.




                                                    2
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 3 of 11




       9.      OSHA had 210 days, until April 29, 2020, to review Plaintiff’s whistleblower claim

under the CFPB or Plaintiff could opt to pursue the complaint in federal court.

       10.     Plaintiff is exercising his right to pursue his complaints in federal court.

       11.     In addition to Plaintiff’s role as a Centralized Sales Manager 2, Plaintiff’s role was

elevated when he was selected and placed into a full-time “go-to-market” special assignment in

early 2017.

       12.     Plaintiff was one of a select group of individuals across Wells Fargo chosen for this

project, providing him with access to top leaders across multiple lines of business to communicate

concerns and propose solutions.

       13.     The “go to market” phraseology was designed to represent an all-encompassing

home mortgage lending strategy for Wells Fargo to create a seamless, repeatable, and sustainable

process to serve its customers in meeting their home mortgage lending needs while ensuring

federal banking regulatory requirements were in compliance, recorded and submitted accurately.

       14.     Plaintiff was tasked with a telephony project, a component of Wells Fargo’s overall

growth strategy.

       15.     The telephony project identified the need to research and propose a cell phone

recording application that could be utilized by all Home Mortgage Consultants (“HMCs”) across

the Wells Fargo footprint.

       16.     Part of the cell phone recording application solution was to ensure all HMCs across

Wells Fargo comply with federal banking regulations, assist with the management of HMC

timekeeping records, record loan applications for quality assurance, and provide a clear path for

all HMCs to maximize the incentive compensation plan available.




                                                  3
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 4 of 11




       17.       HMC roles across Wells Fargo operate in two business channels referred to as the

Centralized Home Mortgage Division “Centralized” and the Distributed Home Mortgage Division

“Distributed”.

       18.       HMCs working in a Centralized channel work in a centrally located call center, for

example, Des Moines, where recording and monitoring loan applications and calls, are built into

the design and structure of the environment.

       19.       HMCs working in a Distributed channel are disseminated into the field for face-to-

face interactions, working predominantly off of their corporate issued cell phone with the inability

to have their loan applications and calls recorded or monitored.

       20.       HMCs working in the Premier ONE Home Mortgage Division were testing the

workability of having a hybrid HMC channel that is centrally located, with the additional ability

to build relationships with customers all over the country using their corporate issued cell phone

with an area code emulating the geographic territory assigned to the individual HMC.

       21.       Plaintiff’s new role provided him a unique lens into the breadth and depth of the

mortgage process across Wells Fargo.

       22.       Plaintiff discovered several alarming deficiencies he believed to be in violation of

the Truth in Lending Act, Real Estate Settlement Procedures Act, Home Mortgage Disclosures

Act, and Equal Credit Opportunity Act, requiring immediate action due to the necessity of Wells

Fargo to report accurate information to consumer federal banking agencies.

       23.       Plaintiff conveyed on numerous occasions, through several communication

vehicles, to multiple levels of senior leadership, for example, Liz Bryant (Executive Vice

President) and JR Russell (Senior Vice President), that the lack of cell phone recording tools and




                                                  4
        Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 5 of 11




resources for all HMCs across the lines of business were causing Wells Fargo to violate federal

laws.

        24.    Plaintiff communicated to senior leadership that the absence of a cell phone

recording tool prevented HMCs from being paid for actual hours work, including overtime.

        25.    Plaintiff imparted to senior leadership that the nonexistence of a cell phone

recording tool prevented Wells Fargo from scrupulously recording and truthfully transmitting to

the federal government the required data to comply with federal banking regulatory requirements,

for example, Equal Credit Opportunity Act and Home Mortgage Disclosure Act, among others.

        26.    Plaintiff raised to senior leadership that Wells Fargo could not demonstrate an

accurate picture of its regulatory compliance without a cell phone recording tool and resource

when the Distributed channel of HMCs were taking loan applications without the calls being

recorded.

        27.    The HMCs in the Distributed channel represent approximately 85% of the total

population of HMCs throughout Wells Fargo.

        28.    Plaintiff provided solutions to senior leadership repeatedly to adequately track all

cell phone activity by HMCs to ensure compliance with federal banking regulations, along with

the Fair Labor Standards Act.

        29.    The solutions Plaintiff provided was substantially lower than anticipated financial

expectations and forecasts.

        30.    Wells Fargo refused to enact the solutions recommended by Plaintiff.

        31.    After Plaintiff persistently raised concerns via several communication streams

while offering financially palatable solutions related to Wells Fargo’s lack of capability to record




                                                 5
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 6 of 11




cell phone calls for all HMCs, Plaintiff’s role was initially diminished, then he was ultimately

terminated.

       32.     Ironically, Plaintiff was purportedly terminated for allowing his HMCs, who were

in Premier ONE, a hybrid of the Centralized and Distributed channels, to take mortgage

applications from their corporate issued cell phone.

                        COUNT I: VIOLATION OF 18 U.S.C. § 1514A

       Plaintiff realleges and incorporates herein by reference the allegation of paragraphs 1

through 32 above.

       33.     Defendant Wells Fargo has violated Section 806 of the Sarbanes Oxley Act of 2002

(“Sarbanes Oxley Act”) (18 U.S.C. § 1514A) because its decision to terminate the Plaintiff's

employment was motivated, in part, by Plaintiff providing information to his supervisors about

conduct that he reasonably believed violated federal laws designed to protect shareholders.

       34.     Defendant Wells Fargo is covered by the Sarbanes Oxley Act because, upon

information and belief, it (a) has “a class of securities registered under section 12 of the Securities

Exchange Act of 1934 (15 U.S.C. 781)”; and (b) it “is required to file reports under section 15(d)

of the Securities Exchange Act of 1934 (15 U.S.C. 78o (d))” 18 U.S.C. § 1514A (a).

       35.     The Plaintiff engaged in activity that is protected by 18 U.S.C. § 1514A when the

Plaintiff informed his supervisors at Wells Fargo about conduct that he reasonably believed

violated “provision[s] of Federal law relating to fraud against shareholders,” including, but not

limited to, SEC Rule 10b-5 (17 C.F.R. § 240.10b-5), which prohibits Wells Fargo from making

false statements or engaging in deceptive practices in connection with the sale of securities. 18

U.S.C. §1514A(a)(1)(C).




                                                  6
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 7 of 11




       36.     Within two weeks after Plaintiff last informed his supervisors about this conduct,

Wells Fargo terminated his employment.

       37.     Wells Fargo has violated 18 U.S.C. § 1514A because Plaintiff's protected activity

was a contributing factor in its decision to terminate his employment.

       38.     Pursuant to 18 U.S.C. § 1514A(c), Plaintiff is entitled to all relief necessary to make

him whole, including, but not limited to, reinstatement with the same seniority status that the

employee would have had, but for the retaliation; the amount of back pay, with interest; and

compensation for any special damages sustained as a result of the retaliation, including litigation

costs, expert witness fees, and reasonable attorney fees.

       WHEREFORE, Plaintiff Rodney Bell prays for judgment against Defendant Wells Fargo

Bank, N.A., for all relief necessary to make Plaintiff whole, including, but not limited to: 1)

reinstating Plaintiff to his position at Wells Fargo with the same seniority status that he would have

had but for the retaliation; 2) awarding Plaintiff back pay, with interest; 3) compensating Plaintiff

for all special damages sustained as a result of the retaliation, including litigation costs, expert

witness fees, and reasonable attorney fees; 4) awarding Plaintiff compensatory damages stemming

from Defendant Wells Fargo’s unlawful conduct; and 5) granting such other and further relief as

the Court deems appropriate.

                        COUNT II: VIOLATION OF 12 U.S.C. § 5567

       Plaintiff realleges and incorporates herein by reference the allegations of paragraphs 1

through 38 above.

       39.     Plaintiff Rodney Bell is a “covered employee” within the meaning of 12 U.S.C. §

5567(b) because he was employed by Wells Fargo as an “individual performing tasks related to

the offering or provision of a consumer financial product or service.”



                                                  7
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 8 of 11




       40.     Wells Fargo is a “covered person[s]” within the meaning of 12 U.S.C. § 5567(b),

because it engages in offering or providing consumer financial products or services within the

meaning of 12 U.S.C. § 5481(6), and/or service providers, within the meaning of 12 U.S.C. §

5567(b).

       41.     Plaintiff reasonably believed that Wells Fargo was engaging in unfair, deceptive or

abusive acts or practices, offering or providing to consumers financial products or services that did

not conform with federal consumer financial law, and/or were otherwise committing acts or

omissions in violation of federal consumer financial law, within the meaning of 12 U.S.C. § 5536.

       42.     As such, Plaintiff reasonably believed that Wells Fargo was engaging in a violation

of a law, rule, standard or prohibition, subject to the jurisdiction of, or enforceable by the Bureau

of Consumer Financial Protection, within the meaning of 12 U.S.C. § 5567(a)(1).

       43.     Plaintiff engaged in activity protected by 12 U.S.C. § 5567 by providing

information and objecting to Wells Fargo’s conduct described in paragraphs 116 and 117 above.

       44.     Wells Fargo has violated 12 U.S.C. § 5567 because its decision to terminate

Plaintiff’s employment was motivated by reason of Plaintiff’s objection to an activity, policy,

practice, or assigned task that [he] reasonably believed to be in violation of any law, rule, order,

standard, or prohibition, subject to the jurisdiction of, or enforceable by the United States

Consumer Financial Protection Bureau.

       45.     Pursuant to 12 U.S.C. § 5567 (c)(4)(D)(ii), Plaintiff is entitled to all relief necessary

to make him whole, including, but not limited to, compensatory damages, reinstatement with the

same seniority status that the employee would have had, but for the retaliation and discharge; the

amount of back pay, with interest; and compensation for any special damages sustained as a result




                                                  8
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 9 of 11




of the retaliation and discharge, including litigation costs, expert witness fees, and reasonable

attorney fees.

       WHEREFORE, Plaintiff Rodney Bell prays for judgment against Defendant Wells Fargo

Bank, N.A., for all relief necessary to make Plaintiff whole, including, but not limited to: 1)

reinstating Plaintiff to his position at Wells Fargo with the same seniority status that he would have

had but for the retaliation and discharge; 2) awarding Plaintiff back pay, with interest; 3)

compensating Plaintiff for all special damages sustained as a result of the retaliation and discharge,

including litigation costs, expert witness fees, and reasonable attorney fees; 4) awarding Plaintiff

compensatory damages stemming from Defendant Wells Fargo’s unlawful conduct; and 5)

granting such other and further relief as the Court deems appropriate.

                        COUNT III: VIOLATION OF 29 U.S.C. § 215(a)(3)

       Plaintiff realleges and incorporates herein by reference the allegations of paragraphs 1

through 45 above.

       46.       The FLSA forbids employers to discriminate against any employee because such

employee has filed any complaint related to the FLSA.

       47.       As used in the statute, the phrase “filed any complaint” includes verbal complaints

about any wage and hour violations to employers.

       48.       Plaintiff’s complaints about HMCs at Wells Fargo not receiving overtime pay were

protected activities.

       49.       Wells Fargo subjected Plaintiff to diminished work responsibilities and eventually

terminated him for making those complaints, in violation of the FLSA, specifically 29 U.S.C. §

215(a)(3).




                                                  9
      Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 10 of 11




       50.      Such retaliation is likely to deter a reasonable employee from complaining about

wage and hour violations.

       51.      As a result of Defendant Wells Fargo’s unlawful retaliation, Plaintiff is entitled to

compensatory and liquidated damages.

       52.      Plaintiff is also entitled to compensation in an amount to be determined at trial as

compensatory damages for the emotional distress and non-pecuniary harm suffered as a result of

Defendant Wells Fargo's retaliatory acts.

       53.      Defendant Wells Fargo's conduct as aforesaid was retaliatory, and deeply inimical

to the compelling public interest in deterring unlawful exploitation of workers.

       54.      Pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to such legal or equitable relief

as may be appropriate to effectuate the purposes of section 215(a)(3) of this title, including without

limitation employment, reinstatement, promotion, and the payment of wages lost and an additional

equal amount as liquidated damages.

       55.      In light of the willful, wanton and reckless nature of Wells Fargo’s conduct herein,

and the substantial public interest in deterring and punishing such reprehensible conduct, punitive

damages should be imposed against Defendant Wells Fargo in an amount sufficient to punish

Defendant Wells Fargo and to deter Wells Fargo and other employers from engaging in similar

misconduct in the future.

       WHEREFORE, Plaintiff Rodney Bell prays for judgment against Wells Fargo Bank, N.A.,

in an amount fully sufficient to compensate him for Wells Fargo’s violation of the FLSA, for

liquidated and punitive damages, for attorneys’ fees and costs, and for such other relief as the

Court may deem appropriate under the circumstances.




                                                 10
Case 4:20-cv-00196-RGE-HCA Document 1 Filed 06/19/20 Page 11 of 11




                                   JURY DEMAND

 Plaintiff demands a trial by jury of all issues triable to a jury in this case.

                                                 /s/ Joseph G. Gamble_________
                                                 Joseph G. Gamble AT0009417
                                                 Wesley T. Graham AT0011184
                                                 DUNCAN GREEN, P.C.
                                                 400 Locust Street, Suite 380
                                                 Des Moines, IA 50309
                                                 Telephone: (515) 288-6440
                                                 Facsimile: (515) 288-6448
                                                 jgamble@duncangreenlaw.com
                                                 wtgraham@duncangreenlaw.com
                                                 ATTORNEYS FOR PLAINTIFF




                                            11
